Citation Nr: 1400403	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss and, if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that in relevant part denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2003 rating action declined to reopen a previously disallowed claim of entitlement to service connection for hearing loss; the Veteran did not enter a notice of disagreement within one year of notice of this decision, and it became final.

2.  Evidence received since the September 2003 rating action is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has a current hearing loss disability.


CONCLUSIONS OF LAW

1.  The September 2003 rating action, declining to reopen a previously disallowed claim of entitlement to service connection for hearing loss disability, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for bilateral hearing loss disability; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the claim of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss disability, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

In February 1980, the Veteran claimed service connection for bilateral hearing loss and tinnitus.  The hearing loss claim was denied in an August 1983 rating decision, which found that the "medical report did not show loss of hearing."  The tinnitus claim was not adjudicated.  The Veteran was notified of the decision the next month in September 1983.  The notice advised the Veteran that there was no evidence of the existence of loss of hearing and that it had existed continuously since he was in service.  The Veteran did not respond.  The Board concludes that the August 1983 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).  The Veteran filed a claim to reopen in July 2003.  In a July 2003 VCAA letter, the RO advised the Veteran that he needed evidence showing his hearing loss existed from military service to the present time.  The RO advised the Veteran that in order to reconsider this issue, he needed to submit new and material evidence to show that the condition was incurred in or aggravated by his military service.  The Veteran did not submit any additional evidence.  In a September 2003 rating action the RO declined to reopen the previously disallowed claim of entitlement to service connection for hearing loss disability.  The Veteran did not appeal the determination and it became final.  Id. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  The United States Court of Appeals for the Federal Circuit has recently held that absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss (organic disease of the nervous system) is a recognized chronic disease. 

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

Evidence associated with the claims file at the time of the September 2003 rating action consisted of statements from the Veteran in which he contended that hearing loss in his ears was incurred in service, that the hearing loss had worsened, and that he was issued a hearing aid for his right ear at Fort Carson, Colorado in service.  See statements dated in February 1980, January 1983, and March 1983.  In addition, a July 1983 VA examination report showed a diagnosis of bilateral sensorineural hearing loss with pure tone thresholds that met the VA definition of impaired hearing under 38 C.F.R. § 3.385 in both ears.  

The Veteran's claim to reopen was received in March 2010.  Evidence associated with the claims file after the September 2003 rating action consists of a March 2010 VA record, in which the Veteran reported that he did not hear well, especially in his right ear, and he stated that his hearing problem started before his separation from service.  The audiologist diagnosed mild to severe sensorineural hearing loss, bilaterally.  

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Here, the Board finds that the March 2010 VA treatment record is new in that it was not previously of record, and material as it relates to the prior basis for denial of the claim.  In this regard, the Board observes that the evidence suggests hearing loss that existed from military service to the present time.  As the evidence relates to continuity of symptomatology from the time of service until the present, new and material evidence has been received, and the claim is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

Reopening of a claim for service connection for bilateral hearing loss disability is granted; the appeal is granted to this extent only.


REMAND

The Veteran claims that he has bilateral hearing loss and tinnitus due to in-service noise exposure from working in a diesel plant where the noise level was extremely high.  He was a tank mechanic.  As noted above, he contends that he experienced hearing loss in service, and that he was issued a hearing aid for his right ear just before he separated from service.  In addition, he contends that he has experienced "ringing, crickets" in his ears, worse in the right, since service or shortly after that time.  

The Veteran's claims file is a rebuilt file.  (The Veteran's service treatment records were transferred by the National Personnel Records Center (NPRC) to the Chicago RO in August 1979 in connection with a claim.)  The Veteran's service treatment records are not available.  See July 2010 Formal Finding on the Unavailability of Service Treatment Records.  The Board recognizes that there is a heightened obligation to assist the veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed while in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The National Personnel Records Center (NPRC) verified that the Veteran was attached to HHC, 1st BN 63rd, Armor, 1st Infantry Division during service. 
Given all of the foregoing, the Board finds that the Veteran should be afforded a VA examination and nexus opinion to assist in substantiating his claims.  Records of any treatment the Veteran received for his hearing loss and tinnitus disabilities should also be procured.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his bilateral hearing loss and tinnitus disabilities since service.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Regardless of any response obtained from the Veteran records of any VA treatment the Veteran received for his bilateral hearing loss and tinnitus disabilities from the Long Beach VA Medical Center, Los Angeles VA Medical Center, Chicago VA Medical Center, and St. Louis (John Cochran) VA Medical Center should be obtained.  All attempts to procure these records should be documented in the claims file, and the Veteran and his representative should be notified of unsuccessful efforts in this regard.   

2.  After obtaining any available VA and private treatment records, the Veteran should be scheduled for a VA examination with the appropriate medical professional to first identify any and all current hearing loss and tinnitus disabilities.  The VA examiner should thoroughly review the Veteran's claims file and note this has been accomplished in the VA examination report.

For any diagnosed hearing loss and tinnitus disabilities,  the VA examiner should state whether it is at least as likely as not (meaning a degree of probability of 50 percent or higher) that the Veteran has current hearing loss and tinnitus disabilities that are related to his military service.   For purposes of this opinion, the examiner is to assume as fact that the Veteran was exposed to high levels of noise during service while working in a diesel plant as a tank mechanic, and that he received a hearing aid for his right ear during service.  The examiner must also consider the Veteran's contention that he experienced hearing loss in service that continued to worsen after service and that he experienced "ringing, crickets" in his ears, worse in the right ear, since service or shortly after that time.  

The examiner must provide a rationale for the opinion reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Then, the AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


